Title: From George Washington to Guy Carleton, 6 December 1782
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 6th Decemr 1782
                        
                        In consequence of a request from the Executive of the State of Pennsylvania, I must beg the favor of your
                            Excellency to procure and transmit me a passport for the Sloop Cohansy John Kemp Mast. navigated by four Seamen, from
                            Philada to New York and back, with about 200 Barrels of Flour and 100 Bushels of Potatoes, for the use of the Marine
                            prisoners belonging to the State of Pennsylvania.
                        The Season is so far advanced, that I would wish to receive the passport as speedily as possible.
                        I beg pardon for troubling your Excellency with the inclosed, which respects the consignment of the Articles
                            before mentioned. I have the Honor to be Your Excellency’s Most obt and hble servt
                        
                            Go: Washington
                        
                    